Title: To James Madison from Aaron Haight Palmer and Henry B. Hagerman, 23 November 1812 (Abstract)
From: Palmer, Aaron Haight,Hagerman, Henry B.
To: Madison, James


23 November 1812, New York. Signed a paper addressed to JM, “purporting to be a Representation of the superior Officers of the Regiment of New York Volunteers,” and now deem it their duty to explain that they were induced to sign it by their faith in “Colonel De la Croix declaration of the facts as therein set forth,” which, they regret to state, “have subsequently proved to be groundless misrepresentations.”
Inform JM reluctantly that “the Colonel has not equalled the expectations we had sanguinely entertained of his talents and reputation as a gentleman and a soldier, which has determined us on receding from the engagement into which we had entered to serve under his command; at the same time assuring Your Excellency that we hold ourselves in readiness, at the call of our Country to Volunteer our services in the defence of her rights and liberties.”
“We respectfully refer Your Excellency to General Armstrong for more particular information on the subject of this letter; to whom we have imparted our objections to serve under Colonel De la Croix, and who suggested to us the propriety of the present communication.”
